Title: To James Madison from Francis Corbin, 15 January 1797
From: Corbin, Francis
To: Madison, James


Dear Sir
Blandfield Essex Jany 15th. 1797.
It is a long time since I had the pleasure of writing to you, and as the Subject of this Letter will not be of a political or public, but altogether of a private and confidential kind, I ought, perhaps, to apologise for it. But I have always relied very much on your goodness and, I assure you, my opinion of it is still exalted and still undiminish’d. An excuse, therefore, would be improper—because, I am sure, you would think it superfluous. The State of my Health has divorced me from Politics. On matters of this sort I have nothing to say, tho’ I should be glad to hear whatever you may think worth communicating. The immediate Object of my present intrusion on your time is to request Answers to the Queries I have subscribed. You can give them more satisfactorily than any of my other friends in Philadelphia, and will do it, I know, with cheerfulness.
The dislike I have had, all my life, to Slavery increases as I advance in years. Indeed now I have become a married man, and am obliged to be more conversant with it than I ever was before, I find it to be intolerable. Reluctant as I shall be to leave the old Dominion—yet my aversions to Slavery will conquer all my native predilections & cause me to Emigrate Eastward—if the Result of my Enquiries should meet my Wishes. But I mention this to you in Confidence.
1. Is Providence Town in Rhode Island, or Newhaven, or Hartford, or Middletown in Connecticut preferable in point of Health, Markets and cheapness?
2. For what Income could a small Family of four or five persons with five or Six Servants live decently and comfortably in either of these Towns?
3. What is the average Price of Lands pr. Acre in the neighborhood of them, what their Produce, and what the estimated Interest on Landed Property?
4. Is House Rent cheap or dear—and what is Fuel?
5. What are the Laws in both States relative to Slavery? Do they admit persons coming to reside to hold them for a term of years—or for life—or not all?
6. What is the Legal rate of Int. for Money in both.
7. In which do Fish abound most?
8. What is the expence of educating a Youth at Providence College or at Yale? What Schools for Females?
9. What Trade is reckoned the most profitable and safe?
10. Would the Produce of a Virga. Plantation imported annually into either of them turn to a good Acct.?

Being in some haste at present—some of the above Queries may not be so definite and so accurate as they might be—but your Quantum of Intellect will supply evry deficit of mine.
Whilst I regret your Retirement from public Life permit me to congratulate you on the approaching enjoyment, as a married man, of those domestic comforts, which your Virtue and your Patriotism have not yet permitted you to taste as you deserve.
Tho’ a Stranger to Mrs. Madison—be pleased to present my best Respects to her, as your acquaintance, and accept evry good Wish from Dr Sir with Sincere Respect and Esteem Yr. Obliged friend & St
Francis Corbin
Direct to me if you please at Fredsbg. for the present.
